Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 1 of 17 PageID #: 277




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

  CHELSEA ROUSSEL,                                     )
  on behalf of herself and others                      )
  similarly situated,                                  )
                                                       )
               Plaintiff,                              ) Case No. 1:20CV-00277-JJM-PAS
  vs.                                                  )
                                                       ) CLASS ACTION COMPLAINT
  PRO TEETH WHITENING CO. LTD.                         )
                                                       ) JURY TRIAL DEMANDED
               Defendant,                              )

                DEFENDANT PRO TEETH WHITENING CO. LTD's
          MOTION TO DISMISS PLAINTIFF'S FIRST AMENDED COMPLAINT

        Defendant, Pro Teeth Whitening Co. Ltd. ("Pro Teeth"), moves the Court to dismiss

 Plaintiff's First Amended Complaint pursuant to Federal Rules of Civil Procedure 8, 9, 10, and 12,

 as follows:

 I.      INTRODUCTION

        According to the First Amended Complaint ("FAC"), Plaintiff has filed this putative class

 action because her "expectations were not met" when she purchased whitening toothpaste for

 $14.99 almost three years ago. Plaintiff claims that she does not believe that the toothpaste was

 worth the price she paid and that it may have not been good for her enamel. Plaintiff provides just

 two paragraphs of individualized allegations in support of her four causes of action. This is not

 enough for this putative class action to proceed. The FAC makes it clear that Plaintiff is not able

 to sufficiently plead her claims and this attempt to pursue this lawsuit fails.

        Plaintiff asserts causes of action based on statutory, equitable, and common law theories

 of recovery under the laws of all fifty states in relation to charcoal dentifrice products sold by Pro

 Teeth. Pro Teeth filed a Motion to Dismiss Plaintiff's Complaint [Dkt. 12], but instead of opposing

 that motion, Plaintiff filed the FAC, withdrawing certain claims and ostensibly adding additional

                                                   1
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 2 of 17 PageID #: 278




 facts to remedy defects in the remaining allegations. [Dkt. 14] Plaintiff's additional allegations,

 however, are superficial and do not include the factual allegations necessary to cure the

 deficiencies raised by Pro Teeth.

        Each cause of action raised in the FAC should be dismissed with prejudice for the following

 reasons:

        1.      Plaintiff's breach of warranty claims fail because Plaintiff did not provide the

 requisite notice as a matter of law and because there was no privity of contract.

        2.      Plaintiff, a Florida resident who allegedly purchased Pro Teeth toothpaste in Rhode

 Island, does not have Article III standing to bring claims on behalf of a nationwide class based on

 the application of the laws of states other than Rhode Island.

        3.      All of Plaintiff's claims based in fraud should be dismissed for failure to sufficiently

 meet applicable notice pleading requirements pursuant to Rules 8 and 9.

        4.      Plaintiff's FAC violates Rule 10(b), which requires separate claims to be asserted

 in separate counts, by asserting claims for the violation of fifty separate states' laws under single

 counts of the FAC.

        5.      The Federal Trade Commission Act (15 U.S.C. § 41 et seq.) and Federal Food,

 Drug and Cosmetic Act (21 U.S.C. §321 et seq.) (FTC Act and FD&C Act, respectively) do not

 provide for a private cause of action, and to the extent that Plaintiff asserts claims pursuant to those

 statutory frameworks, such claims should be dismissed.

        Further, because Plaintiff has already had the opportunity to amend her Complaint,

 Pro Teeth requests that the Court dismiss her FAC with prejudice to refiling because any further

 attempts to amend would be futile.




                                                    2
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 3 of 17 PageID #: 279




 II.    SUMMARY OF ALLEGATIONS AND BACKGROUND

        Pro Teeth is a maker of premium charcoal tooth dentifrices and tooth whitening products

 based in the United Kingdom. Plaintiff Chelsea Roussel is a Florida resident who alleges that she

 purchased Pro Teeth Activated Charcoal Whitening Toothpaste online on March 2, 2018, while

 residing in Rhode Island. [Dkt. 14, ¶21] The entirety of Plaintiff's factual allegations against Pro

 Teeth are contained in a single paragraph in which Plaintiff alleges that she purchased Pro Teeth

 toothpaste based on representations that "the product was natural, would whiten teeth, had

 detoxifying properties, and was proven safe for enamel." Id. Plaintiff further alleges that after

 some unspecified period of usage, her expectations were not met. Id. Plaintiff makes conclusory

 allegations that Pro Teeth's statements were fraudulent because "the product had no effect on the

 color of her teeth and was actually abrading her enamel; it was not of the value or efficacy as

 represented or worth the price that was paid; it has not been proven safe for use; and it is risky to

 use and potentially detrimental to oral health." Id. Aside from these conclusory statements,

 Plaintiff offers no other details regarding her personal use of Pro Teeth toothpaste; her reliance on

 representations made by Pro Teeth; a description of her use of the toothpaste; the basis for her

 allegations of fraud; or the basis for her conclusory allegations regarding the effect of the

 toothpaste. Plaintiff does not allege that she used any other type of Pro Teeth product.

        Plaintiff's FAC contains over one hundred additional paragraphs of "factual allegations"

 based on summaries of random news articles about activated charcoal (¶¶38-55); federal statutes

 and regulations (¶¶105-115); idle speculation and conclusory, unsupported statements. For

 example, the FAC references a variety of Pro Teeth products that Plaintiff does not claim to have

 used. Id.,¶¶ 61, 63-65. Plaintiff also spends several paragraphs discussing the fact that Pro Teeth

 has not received the ADA Seal of Acceptance for its products, but does not allege that Pro Teeth



                                                  3
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 4 of 17 PageID #: 280




 ever claimed that it had received or even applied for the seal. Id., ¶¶56-59. Plaintiff cherry-picks

 selected favorable quotes from random dentists to conclude that "in light of above sampling of

 statements from prominent dentists, as well as an ADA spokesperson, it is clear that Pro Teeth's

 claim the Charcoal Dentifrices are 'dentist approved' is false and inaccurate, and not substantiated

 with legitimate data, such as an objective survey of dentists' observations and experience in their

 dental practice." Id., ¶118.

        While the FAC contains alleged marketing materials for Pro Teeth products, Plaintiff does

 not allege that she viewed or relied on any of the cited materials. Id., ¶¶66-67. Plaintiff fails to

 allege even the most basic facts regarding her duration of usage, frequency of usage, review and

 adherence to product directions, how she determined that the product was allegedly abrading her

 enamel, or any basis at all for her evaluation of Pro Teeth toothpaste.

        In response to Pro Teeth's Motion to Dismiss the Original Complaint, Plaintiff now also

 acknowledges that she did not provide notice of the alleged breach of warranty before she filed

 suit in June 2020, over two years after she had purchased Pro Teeth toothpaste. [Dkt. 14, ¶22]

 Plaintiff otherwise offers no substantive additions to her factual allegations that were not contained

 in her initial Complaint

 III.   LEGAL STANDARDS FOR MOTION TO DISMISS

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead "enough facts

 to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007); see also FED. R. CIV. P. 12(b)(6). A complaint's "[f]actual allegations must be enough

 to raise a right to relief above the speculative level on the assumption that all of the complaint's

 allegations are true." Twombly, 550 U.S. at 545. "[T]he doors of discovery" do not unlock "for a

 plaintiff armed with nothing more than conclusions," which should be disregarded along with



                                                   4
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 5 of 17 PageID #: 281




 formulaic recitations of elements as well as unwarranted deductions and inferences. Ashcroft v.

 Iqbal, 556 U.S. 662, 678-79 (2009); Twombly, 550 U.S. at 545.

 IV.    ARGUMENT

        A.      PLAINTIFF'S BREACH OF WARRANTY CLAIMS FAIL

        In order to state a claim for breach of warranty, a plaintiff "must within a reasonable time

 after he or she discovers or should have discovered any breach notify the seller of breach or be

 barred from any remedy." R.I.G.L.§ 6A-2-607; see also San Antonio v. Warwick Club Ginger Ale

 Co., 248 A.2d 778, 781 (R.I. 1968) (dismissing warranty claim given to defendant twelve months

 after incident giving rise to claims); Champlin v. United States, 297 F. 503, 508 (D.R.I. 1924)

 (notice not reasonable when given 1 year and 11 months after delivery of product). In Warwick,

 the plaintiff injured her hand on a broken bottle purchased from the defendant store. 248 A.2d at

 704. The undisputed facts showed that the defendant was not given notice until twelve months

 after the incident, and the court granted the defendant a directed verdict on the issue of reasonable

 notice. Id. at 706. The Supreme Court of Rhode Island affirmed, holding, "We think that the

 undisputed facts here are such that fairminded men could draw but one inference, namely that the

 notice given to Boulevard was not given within the reasonable time contemplated by s 6A-2-

 607(3)(a)." Id. at 708. In Champlin, the plaintiff sued for breach of warranty for allegedly

 defective yarn. 297 F. at 508-09. The facts showed that the plaintiff had given notice of the breach

 of warranty "1 year and 11 months after the delivery of the yarn, 1 year and 5 months after an

 unsatisfactory test at the Nield Mill, and 7 months after the final test at the Taber Mills." Id. at

 509. The court held that notice was unsatisfactory as a matter of law, stating, "Upon the undisputed

 facts I find it impossible to hold that notice was given within a reasonable time after the buyer

 knew or ought to have known of the breach." Id.



                                                  5
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 6 of 17 PageID #: 282




        In response to Pro Teeth's prior Motion to Dismiss, Plaintiff now admits that she did not

 provide notice of the alleged breach of warranty before she filed suit in June 2020, over two years

 after she had purchased Pro Teeth toothpaste. [Dkt 14, ¶21] Despite the excessive delay in filing

 suit, Plaintiff makes no effort to explain her failure to provide notice to Pro Teeth. In her FAC,

 Plaintiff simply asserts that notice was timely because "Plaintiff used the Chrarcol [sic] Dentifrice

 for a period of time before realizing it was not meeting her expectations and was not performing

 as promised by Defendant" -- which is actually no explanation at all. [Dkt. 14, ¶22] Based on the

 standards in Warwick and Champlin, Plaintiff's failure to provide notice was unreasonable as a

 matter of law. Accordingly, Plaintiff's warranty claims should be dismissed for failure to state a

 claim on which relief can be granted.

        Furthermore, Plaintiff's implied warranty of merchantability claim fails because Plaintiff

 does not sufficiently allege the element of a contract between the parties, nor facts supporting a

 contract between the parties. Plaintiff bases her claim on R.I.G.L.§ 6A-2-314, which requires

 privity of contract to bring an implied warranty claim under Rhode Island law. There can be "no

 recovery based upon a breach of implied warranty ... without first alleging and establishing privity

 of contract." Lombardi v. Ca. Packing Sales Co., 112 A.2d 701, 702 (R.I. 1955); see also Klimas

 v. Int'l Tel. & Tel. Corp., 297 F. Supp. 937, 939-40 (D.R.I. 1969) (recognizing that the statutory

 implied warranty of merchantability requires contractual privity between plaintiff and

 manufacturer). As the Rhode Island Supreme Court has noted, the statute "provides that 'a

 warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is

 a merchant with respect to goods of that kind.' . . . It is inconceivable that plaintiff could succeed

 on a claim of breach of implied warranty of merchantability when a contract for sale was never

 realized." Dent v. PRRC, Inc., 184 A.3d 649, 653 (R.I. 2018) (emphasis original). Plaintiff does



                                                   6
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 7 of 17 PageID #: 283




 not allege that she directly purchased Pro Teeth toothpaste; instead, she makes only unsupported

 allegations that she is a third-party beneficiary based on her online purchase as a basis for privity

 of contract. Because Plaintiff fails to establish that there was a contract between the parties,

 Plaintiff's implied warranty of merchantability claim should be dismissed for failure to state a

 claim on which relief can be granted.

        B.      PLAINTIFF LACKS ARTICLE III STANDING TO ASSERT CLAIMS ON BEHALF OF A
                NATIONWIDE CLASS OR FOR VIOLATIONS OF OTHER STATES' LAWS

        Without standing to sue, the Court lacks subject matter jurisdiction, and the corresponding

 claim should be dismissed under Rule 12(b)(1). See Lyman v. Baker, 954 F.3d 351, 360 (1st Cir.

 2020). To establish Article III standing, a plaintiff must show: "(1) that the plaintiff suffered an

 'injury in fact,' (2) that there is a 'causal connection between the injury and the conduct complained

 of,' and (3) that it is 'likely' that the injury will be redressed by the requested relief." Sutliffe v.

 Epping School Dist., 584 F.3d 314, 325 (1st Cir. 2009)(citing Lujan v. Defenders of Wildlife, 504

 U.S. 555, 560-61 (1992)). The plaintiff bears the burden of proof for each of these elements.

 Osediacz v. City of Cranston, 414 F.3d 136, 139 (1st Cir. 2005). "[E]ach element must be

 supported in the same way as any other matter on which the plaintiff bears the burden of proof,

 i.e., with the manner and degree of evidence required at the successive stages of the litigation."

 Lujan, 504 U.S. at 561 (1992). When the "case is at the pleading stage, the plaintiff[s] must 'clearly

 […] allege facts demonstrating' each element." Amrhein v. eClinical Works, LLC, 954 F.3d 328,

 330 (1st Cir. 2020).

        Plaintiff, a Rhode Island resident, lacks Article III standing to assert "nationwide" claims

 because she has not suffered "nationwide" injuries that can be redressed through these counts.

 Plaintiff's claims in each count of the FAC are based on the violation of the state laws of the fifty

 separate states. [Dkt. 14, Counts I – IV]. But, the claims for violations of the laws of the other


                                                    7
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 8 of 17 PageID #: 284




 forty-nine states have no application to Plaintiff's claims or her alleged injuries. E.g., In re Niaspan

 Antitrust Litig., 42 F. Supp. 3d 735, 757-58 (E.D. Pa. 2014); In re Refrigerant Compressors

 Antitrust Litig., No. 2:09–md–02042, 2012 WL 2917365, at *6-7 (E.D. Mich. July 17, 2012);

 Thomas v. Metropolitan Life Ins. Co., 540 F. Supp. 2d 1212, 1224-26 (W.D. Ok. 2008) (dismissing

 claims alleging violations of the laws of the 40 states where the plaintiff is not alleged to have been

 a resident for lack of standing).

        Thus, Plaintiff only has standing to bring claims related to the alleged violations of Rhode

 Island law – not the laws of the other forty-nine states that have no application to her purchase of

 the subject toothpaste or her purported injuries. See, e.g. Sanchez-Knutson v. Ford Motor Co., No.

 14-61344-CIV-DIMITROULEAS, 2015 WL 11197772, at *2 (S.D. Fla. Jul. 22, 2015) (dismissing

 nationwide Magnuson-Moss claim); In re Ford Tailgate Litig., No. 11-CV-2953-RS, 2014 WL

 1007066, *5 (N.D. Cal. Mar. 12, 2014) (dismissing putative "nationwide" Magnuson-Moss claims

 in the absence of a named plaintiff asserting a breach of warranty under those state's laws); In re

 Porsche Cars N. Am., Inc. Plastic Coolant Tubes Prods. Liab. Litig., 880 F. Supp. 2d 801, 819

 (S.D. Ohio 2012) (same); In re Graphics Processing Units Antitrust Litig., 527 F. Supp. 2d 1011,

 1026 (N.D. Cal. 2007) (dismissing state law claims in putative class action because no named

 plaintiff resided in those states); Granfield v. NVIDIA Corp., No. C 11-05403 JW, 2012 WL

 2847575, at *4 (N.D. Cal. Jul. 11, 2012) (dismissing all non-Massachusetts state law warranty

 claims with prejudice); Suarez v. Playtex Prods., Inc., 08-C-2703, 2009 WL 2212315, at *2 (N.D.

 Ill. Jul. 24, 2009) (dismissing claims for jurisdictions where plaintiffs did not live); Cornelius v.

 Fidelity Nat'l Title Co., No. C08-754MJP, 2009 WL 596585, at *9-10 (W.D. Wash. Mar. 9, 2009)

 (no basis for claims under out-of-state laws; lacking standing, claims dismissed); McGuire v. BMW

 of N. Am., LLC, No. 13-7356 JLL, 2014 WL 2566132, at *6-7 (D.N.J. June 6, 2014) ("[T]his Court



                                                    8
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 9 of 17 PageID #: 285




 agrees that the Plaintiff here lacks standing to assert claims under the laws of the states in which

 he does not reside, or in which he suffered no injury); Xi Chen Lauren v. PNC Bank, N.A., 296

 F.R.D. 389, 391 (W.D. Pa. 2014) ("[Plaintiff] suffered an alleged injury exclusively under Ohio

 law. Therefore she does not have standing to assert unjust enrichment claims under the law(s) of

 any other state"); In re Packaged Ice Antitrust Litig., 779 F. Supp. 2d 642, 657 (E.D. Mich. 2011)

 ("[N]amed plaintiffs lack standing to assert claims under the laws of states in which they do not

 reside or in which they suffered no injury"); In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 758

 (E.D. Pa. 2014) (same).

        Plaintiff has not alleged facts supporting elements of other state's laws for her various

 claims. The failure to provide specificity is meaningful, as certain of Plaintiff's claims have

 separate substantive requirements under the laws of other states. E.g., Hydro Inv'rs, Inc. v.

 Trafalgar Power Inc., 227 F.3d 8, 21 (2d Cir. 2000) (under New York law, negligent

 misrepresentation requires special relationship between plaintiff and defendant); Martin Marietta

 Corp. v. International Telecommunications Satellite Org., 978 F.2d 140, 144 (4th Cir. 1992)

 (Maryland law requires more than contractual relationship in negligent misrepresentation claim).

 It is Plaintiff's burden to establish a right to proceed under the laws of separate states, but here

 Plaintiff entirely fails to do so. Therefore, Plaintiff's "nationwide" class action cannot stand.

 Accordingly, Plaintiff's non-Rhode Island claims should be dismissed for lack of standing under

 Rule 12(b)(1), which deprives the court of jurisdiction, and for failure to state a claim on which

 relief can be granted under Rule 12(b)(6).

        C.      PLAINTIFF'S CLAIMS BASED ON FRAUD SHOULD BE DISMISSED

        "Federal Rule of Civil Procedure 9(b) imposes a heightened pleading requirement on

 plaintiffs alleging fraud." Suna v. Bailey Corp., 107 F.3d 64, 68 (1st Cir. 1997); see also



                                                  9
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 10 of 17 PageID #: 286




  Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 29 (1st Cir. 2004) (explaining that

  cases alleging fraud and misrepresentation constitute an exception to the general rule that "[g]reat

  specificity is ordinarily not required to survive a Rule 12(b)(6) motion"). Rule 9(b) states: "In

  alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud

  or mistake." FED. R. CIV. P. 9(b). A complaint making such allegations must: 1) specify the

  statements that the plaintiff contends were fraudulent; 2) identify the speaker; 3) state where and

  when the statements were made; and 4) explain why the statements were fraudulent. Suna, 107

  F.3d at 68; Grady v. Goldberg, No. 07-237 ML, 2008 WL 821610, at *5 (D.R.I. Mar. 27, 2008);

  compare 5A C. Wright & A. Miller, Federal Practice and Procedure § 1301, p. 291 (3d ed. 2004)

  ("[A] rigid rule requiring the detailed pleading of a condition of mind would be undesirable

  because, absent overriding considerations pressing for a specificity requirement, as in the case of

  averments of fraud or mistake, the general 'short and plain statement of the claim' mandate in Rule

  8(a) ... should control the second sentence of Rule 9(b)") (emphasis added). "The core purposes

  of Rule 9(b) are 'to place the defendants on notice and enable them to prepare meaningful

  responses,' 'to preclude the use of a groundless fraud claim as pretext for discovering a wrong,' and

  'to safeguard defendants from frivolous charges [that] might damage their reputation.'" Dumont v.

  Reily Foods Co., 934 F.3d 35, 39 (1st Cir. 2019) (quoting New England Data Servs., Inc. v. Becher,

  829 F.2d 286, 289 (1st Cir. 1987)). If the Rule 9(b) standard is not met, dismissal under Rule

  12(b)(6) is appropriate. Clark v. Mortgage Elec. Registration Sys., Inc., 7 F. Supp. 3d 169, 182

  (D.R.I. 2014).

         "By its terms, Rule 9(b) applies to 'all averments of fraud,' " Rombach v. Chang, 355 F.3d

  164, 171 (2d Cir. 2004), "and is not limited to allegations styled or denominated as fraud or

  expressed in terms of the constituent elements of a fraud cause of action." Id. Thus, the heightened



                                                   10
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 11 of 17 PageID #: 287




  pleading requirements of Rule 9(b) apply to "any claim that 'sounds in fraud,' regardless of whether

  fraud is an element of the claim." Tyman v. Pfizer, Inc., No. 16CV06941LTSBCM, 2017 WL

  6988936, at *8 (S.D.N.Y. Dec. 27, 2017).

         Each of the Counts contained in Plaintiff's FAC clearly "sounds in fraud," as Plaintiff

  repeatedly alleges conduct on the part of Pro Teeth that is fraudulent, misleading, or deceptive.

  See In re Textron, Inc. ERISA Litig., No. 09-CV-00383-PJB, 2011 WL 3917922, at *4 (D.R.I.

  Sept. 6, 2011) ("Because this claim alleges that defendants actively misled investors, it sounds in

  fraud and is subject to Rule 9(b)."). Plaintiff's claims are rooted in purported misrepresentations

  or omissions regarding Pro Teeth's charcoal dentifrice packaging and online information. [Dkt.

  14, ¶21] ("Defendant's statements/representations made to Plaintiff online in 2018 were fraudulent

  in that, for example, the product had no effect on the color of her teeth and was actually abrading

  her enamel; it was not of the value or efficacy as represented or worth the price that was paid; it

  has not been proven safe for use; and it is risky to use and potentially detrimental to oral health.");

  Id., ¶32 ("Whether Pro Teeth engaged in unfair, fraudulent, or unlawful business practices with

  respect to the advertising, marketing, and sale of the Charcoal Dentifrices…"); Id., ¶186 ("As a

  result of Pro Teeth's deceptive and misleading labeling, advertising, marketing campaign, and sales

  of the Charcoal Dentifrices, Pro Teeth induced Plaintiff and Nationwide Class members to

  purchase the Charcoal Dentifrices…").         Further, Plaintiff has not actually addressed other

  allegations of fraud in response to the same argument being raised in Pro Teeth's Motion to




                                                    11
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 12 of 17 PageID #: 288




  Dismiss. Despite withdrawing her statutory deceptive trade practice claims, Plaintiff liberally

  describes Pro Teeth's conduct underlying all of her claims as fraudulent, misleading, or deceptive.1

           Plaintiff's factual allegations fall far short of Rule 9(b)'s standard and are insufficient to

  support fraud-based claims because they do not provide Pro Teeth sufficient notice to prepare a

  meaningful defense. Instead of alleging facts about her experience with Pro Teeth dentifrice and

  the specific fraudulent representations on which she allegedly relied, which are necessary to

  substantiate the purported fraud, Plaintiff merely offers the unsupported conclusion that Pro Teeth

  product "had no effect on the color of her teeth and was actually abrading her enamel" without any

  additional explanation of how she reached that conclusion. [Dkt. 14, ¶21]. This vague allegation

  is not enough. Neither are Plaintiff's conclusory facts unrelated to her specific use – "it was not of

  the value or efficacy as represented or worth the price that was paid; it has not been proven safe

  for use; and it is risky to use and potentially detrimental to oral health." Id. These conclusory

  allegations are not facts and provide no evidentiary basis for her conclusion that Pro Teeth's claims

  were somehow false. See U.S. ex rel. Duxbury v. Ortho Biotech Products, L.P., 579 F.3d 13, 20

  (1st Cir. 2009) (dismissal of False Claims Act claims appropriate where relator failed to plead

  fraud with sufficient particularity in compliance with Rule 9(b)). Plaintiff's sweeping, conclusory

  allegations are not particularized facts sufficient to support fraud-based claims, which underlie all

  Counts, and thus all of her claims should be dismissed for failure to state a claim on which relief

  can be granted.




  1
   E.g., id., ¶ 55 ("False and deceptive messaging, together with the selective provision of information could be classed
  as misleading practice," ¶59 ("Nevertheless, [Pro Teeth] has chosen to make the exact sort of false, deceptive, and/or
  misleading extravagant claims that inspired the creation of the ADA's Seal Program.", ¶¶74-78 ("The adsorptive
  qualities of charcoal are irrelevant in the context of purported teeth whitening, and Pro Teeth's representations in this
  regard are misleading and deceptive."). See also, id., ¶¶96, 98, 122, 123, 136, 175, 181, 186-88.

                                                             12
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 13 of 17 PageID #: 289




          D.      PLAINTIFF'S COMPLAINT SHOULD BE DISMISSED UNDER RULE 10(B)

          Plaintiff's FAC should be dismissed for impermissibly lumping various state law claims

  within single counts of the FAC in violation of Rule 10(b). Rule 10(b) provides that "[a] party

  must state its claims or defenses in numbered paragraphs, each limited as far as practicable to a

  single set of circumstances." FED. R. CIV. P. 10(b). The rule also provides that "[i]f doing so

  would promote clarity, each claim founded on a separate transaction or occurrence ... must be

  stated in a separate count ...." Id. Plaintiff instead alleges violations of the laws of all fifty states,

  but cites no applicable statutes or authority from any state other than Rhode Island, making it

  impossible for Pro Teeth to respond.

          More specifically, each count of Plaintiff's FAC is pled to include statutory, equitable, or

  common-law tort theories of recovery for the laws of all fifty states without citation to the laws of

  any other state. See Count I ("Plaintiff brings this claim under Article 2 of the Uniform

  Commercial Code [ ] (as codified under Rhode Island law at 6A R.I.G.L.§ 6A-1-101 et. seq. and

  other alternatively reserves the right to bring this claim on behalf of state subclasses under Section

  2-313 of the UCC has it has been adopted, codified and applied by such states where members of

  the Nationwide Class reside), and does so on behalf of herself and the members of the Nationwide

  Class." (¶141; see also n.109)); Count II ("Plaintiff brings this claim under Article 2 of the UCC

  (as codified under Rhode Island law at 6A R.I.G.L.§ 6A-1-101 et. seq. and other states where

  members of the Nationwide Class reside) and does so on behalf of herself and members of the

  Nationwide Class" (¶156)); Count III ("Plaintiff and Nationwide Class members reasonably and

  justifiably relied upon the Pro Teeth's negligent and unsubstantiated misrepresentations and Pro

  Teeth's suppression and omission of material information, which were in violation of Pro Teeth's




                                                     13
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 14 of 17 PageID #: 290




  duties, and Plaintiff and members of the Nationwide Class have been damaged thereby." (¶179));

  Count IV (asserting Nationwide Class claims for unjust enrichment. (¶¶184-191)).

         Plaintiff cannot plausibly make allegations in such broad, non-specific terms, yet assert

  that those claims cover the laws of fifty separate states. As noted, the failure to provide specificity

  is meaningful, as certain of Plaintiff's claims have separate substantive requirements under the

  laws of other states. E.g., Hydro Inv'rs, 227 F.3d at 21 (under New York law, negligent

  misrepresentation requires special relationship between plaintiff and defendant); Martin Marietta,

  978 F.2d at 144 (Maryland law requires more than contractual relationship in negligent

  misrepresentation claim). It is Plaintiff's burden to establish a right to proceed under the laws of

  separate states, but here Plaintiff entirely fails to do so. Because Plaintiff's FAC impermissibly

  lumps disparate and separate theories of liability arising under the laws of fifty states together into

  single counts, Pro Teeth cannot respond to the FAC as the precise legal theories and claims being

  asserted (other than those based on Rhode Island law) are entirely unclear. Accordingly, Plaintiff's

  FAC should be dismissed for failing to comply with Rule 10(b) and for failing to state a claim on

  which relief can be granted under Rule 12(b)(6).

         E.      NO PRIVATE RIGHT OF ACTION

         In addition to Plaintiff's claims being barred by the state exemption, the FD&C Act and the

  FTC Act do not provide for a private cause of action. See 21 U.S.C. § 337(a) ("Except as provided

  in subsection (b), all such proceedings for the enforcement, or to restrain violations, of this chapter

  shall be by and in the name of the United States."); Holloway v. Bristol-Myers Corp., 485 F.2d

  986, 989 (D.C. Cir. 1973) (holding FTC Act does not provide for a private right of action). Plaintiff

  repeatedly alleges violations of the FD&C Act and FTC Act, but no federal private right of action

  exists. Plaintiff's claims arising out of the FD&C Act and FTC Act should be dismissed for failure

  to state a claim on which relief can be granted.
                                                     14
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 15 of 17 PageID #: 291




         Plaintiff similarly alleges violations of "various state statutory and regulatory schemes that

  parallel and mirror" the FTC Act and FD&C Act, but fails to identify any such state statutory and

  regulatory schemes. [Dkt. 14, ¶107] These allegations provide no notice at all and should be

  dismissed for failure to state a claim on which relief can be granted.

                                           CONCLUSION

         For the foregoing reasons, Defendant Pro Teeth Whitening Co. LTD respectfully requests

  that the Court grant its Motion to Dismiss and enter an order dismissing Plaintiff's First Amended

  Complaint with prejudice.

                                                Respectfully submitted,

                                                /s/ Wilson Stoker
                                                M. Wilson Stoker (pro hac vice)
                                                Patrick Caballero (pro hac vice)
                                                COKINOS | YOUNG
                                                900 S Capital of TX Hwy
                                                Las Cimas IV Ste 425
                                                Austin, TX 78746
                                                Telephone: (512) 476-1080
                                                wstoker@cokinoslaw.com
                                                pcaballero@cokinoslaw.com

                                                /s/ Sheridan L. King
                                                Sheridan L. King (#10007)
                                                Shipman & Goodwin LLP
                                                300 Atlantic Street, 3rd Floor
                                                Stamford, CT 06901-3522
                                                Telephone: (203) 324-8152
                                                Facsimile: (203) 324-8199
                                                sking@goodwin.com

                                                COUNSEL FOR PRO TEETH
                                                WHITENING CO. LTD.




                                                   15
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 16 of 17 PageID #: 292




                             REQUEST FOR ORAL ARGUMENT

         Pro Teeth requests oral argument on its motion to dismiss and estimates that one hour of
  time will be required.

                                             /s/ M. Wilson Stoker
                                               M. Wilson Stoker




                                                16
Case 1:20-cv-00277-JJM-PAS Document 15 Filed 03/04/21 Page 17 of 17 PageID #: 293




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 4th day of March 2021, I electronically transmitted the foregoing
  document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
  Electronic Filing to all counsel of record.



                                                /s/ M. Wilson Stoker
                                                    M. Wilson Stoker




                                                   17
